Exhibit 10.49



100% CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT



This 100% CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT (the “Agreement”)
dated this 12th day of October 2009, is entered into by and between Dot VN,
Inc., a Delaware corporation (the “Maker”) and Louis Huynh (the “Holder”).


Recitals
 
 
A.
Maker made, executed and delivered to the order of Holder that certain 100%
Convertible Promissory Note (the “Note”) dated July 6, 2009, in the principal
sum of $113,243.81 with interest payable at the rate of 8% per annum, which Note
is due and payable on October 16, 2009 (the “Due Date”).
        B.
Make and Holder on October 12, 2009 extended the Due Date of the Note to
December 31, 2009 (“First Extended Due Date”).
        C.
Maker and Holder desire to modify the terms of the Note to extend the First
Extended Due Date.

 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Agreement


 
1.
The First Extended Due Date of the Note is extended to December 31, 2009, at
which time the entire amount of principal plus accrued interest shall be due and
payable in full.



 
2.
Except as provided herein, the terms and provisions of the Note shall remain
unchanged and shall remain in full force and effect; the Note as modified and
amended hereby is ratified and confirmed in all respects.

 
 
3.
The terms and provisions hereof shall be binding upon and inure to the benefit
of the parties hereto, their heirs, representatives, successors and assigns



IN WITHNESS WHEREOF, this Agreement is effective as of the date first above
written.
 
“MAKER”
Dot VN, Inc.
   
“HOLDER”
Louis Huynh
           
/s/ Thomas Johnson 
   
/s/ Louis Huynh
 
By:         Thomas Johnson 
   
By:         Louis Huynh
 
Its:         CEO
   
 
 